Name: Council Regulation (EEC) No 3521/90 of 19 November 1990 temporarly suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  EU finance;  natural and applied sciences
 Date Published: nan

 8 . 12 . 90 Official Journal of the European Communities No L 345 / 1 I J (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3521 /90 of 19 November 1990 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1991 . Article 2 This Regulation shall enter into force on 1 January 1991 . Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 19 November 1990 . For the Council The President G. CARLI No L 345 / 2 Official Journal of the European Communities 8 . 12 . 90 ANNEX CN code Description Rate of autonomous duty (% ) ex 8471 93 50 Floppy-disk storage units for the manufacture or repair of products falling within heading No 8469 , 8471 or 8517 ( a) 0 ex 8471 93 60 Digital audio tape storage unit for the manufacture or repair of products falling within heading No 8469 or 8471 (a) 0 ex 8471 93 60 Magnetic tape storage unit, designed for use of single-reel cartridges , for the manufacture or repair of products falling within heading 8471 (a) 0 ex 8473 30 00 Processor, consisting of not more than 336 monolithic integrated circuits , comprising 4 200 uncommitted logic arrays and random-access memories (RAMS ) with a storage capacity of 16 Kbits , of ECL technology , contained in a housing, mounted on both sides of a multiple printed circuit enclosed between two cooling plates the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including the following combination of figures and letters : 001B 3035 H002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 00 Inkjet printhead 0 ex 8473 30 00 Dot-matrix print head with a needles diameter of 0,20 mm 0 ex 8501 10 99 DC electric motor, brushless , with a torque of not more than 0,030 Nm, with coupling flange of a diameter of 34 mm and precision-made chuck of a diameter of 25 mm, with internal rotor, three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V + /- 10 % 0 ex 8501 10 99 DC electric motor, brushless, with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 26 mm and precision-made chuck of 20 mm, with internal rotor, three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V + /- 10 % 0 ex 8518 90 00 Integrally cold-upsetted steel coreplate, in the form of a disc on one side provided with a cylinder, for use in the manufacture of loudspeakers (a ) 0 ex 8520 31 90 ex 8522 90 99 Single deck for a sound recording and reproducing apparatus of the magnetic tape cassette-type with a thickness not exceeding 53 mm 0 ex 8520 31 90 ex 8522 90 99 Double deck for a sound recording and reproducing apparatus of the magnetic tape cassette-type 0 ex 8529 90 99 Access control module, comprising:  two integrated circuits , having the fonctions of access authorisation , control word derivation, securing data protection and interface,  an integrated circuit , containing a read only memory , non-programmable (ROM) with a storage capacity of 64 Kbits ,  an integrated circuit , containing a random-access memory (RAM) with a storage capacity of 8 Kbits , , active and passive discrete components,  a lithium battery mounted on a printed circuit, the exterior dimensions of which do not exceed 103 x 103 mm, for use in the manufacture of satellite broadcasting receivers ( a) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 8 . 12 . 90 Official Journal of the European Communities No L 345 / 3 CN code Description Rate of autonomous duty (% ) ex 8531 20 90 Monochrome liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots (arranged in 400 lines and 640 columns), each dot separately controlled by a transistor, mounted on a printed-circuit board comprising electronic components for drive or control functions 0 ex 8531 20 90 Monochrome liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more , mounted on a printed circuit board comprising electronic components providing drive and/ or control functions 0 ex 8534 00 11 ex 8534 00 19 Single-face printed circuit , of dimensions not exceeding 30 x 30 mm, for the manufacture of products falling within Chapter 91 (a ) 0 ex 8534 00 90 Printed circuit on one or both sides of a ceramic substrate , consisting of conductor elements, contacts and resistors, incorporating contact areas isolated in vitrified layers , the dimensions of which are not less than 28 x 28 and do not exceed 37 x 37 mm, with not more than 320 connecting pins 0 ex 8540 11 10 Colour cathode-ray tube with a slit mask , equipped with electron guns placed side by side ( in-line technology) with a distance between stripes of the same colour not exceeding 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 12 but not more than 16 cm  a diagonal angle of deflection not exceeding 55 ° 0 ex 8540 12 10 Flat screen monochrome cathode-ray tube having a diogonal sreen measurement of 150 or more but not exceeding 155 mm, an anode voltage of 25 or more but not exceeding 32 kV 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics:  a diagonal screen measurement of not less than 42 cm, a diagonal angle of deflection of not more than 90 ° and convergence errors not exceeding 0,8 mm at the corners  a built-in system, inseparably linked to the tube , for the absorption of vibration (so called 'potting system)  without internal magnetic screen 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,40 mm between colour dots , a diagonal screen measurement not exceeding 29 cm, a diagonal angle of deflection of not more than 90 ° and convergence errors not exceeding 0,8 mm at the corners 0 ex 8540 30 10 Colour cathode-ray tube with a dot mask equipped with electron guns in a triangular fashion (delta technology) with a distance of less than 0,65 mm between colour dots and with a diagonal screen measurement of 66 cm or more 0 ex 8540 30 90 Flat screen monochrome cathode-ray tube having a diagonal screen measurement of 142 or more but not exceeding 230 mm, a luminescence of 300 or more but not exceeding 2 000 vlumen , a resolution of 0,06 or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56 , an anode voltage of more than 34 kV&gt;, a focus voltage of more than 7 kV and a cathode current of 3 mA or more ' 0 ex 8540 99 00 Anode, cathode or output part , for the manufacture of magnetrons falling within subheading 8540 41 00 (a) 0 ex 8541 21 90 High electron mobility transistor (HEMT), for frequencies of 2 GHz or more but not exceeding 20 GHz , with a power dissipation of not more than 180 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connecting pins 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 345 /4 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8541 21 90 Field effect transistor (FET ) for frequencies of 2 GHz or more but not exceeding 16 GHz, with a power dissipation of not more than 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connecting pins 0 ex 8541 29 90 Silicon transistor, with a power of 1 000 W or more and a gain of not less than 5,25 dB at a frequency of 1 025 MHz or more but not exceeding 1 150 MHz, contained in a housing the exterior dimensions of which do not exceed 11 x 36 mm, with not more than 4 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SD 1543 or  other identification markins relating to devices complying with the abovementioned description ,0 ex 8541 40 10 Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor compound , operating at a nominal wavelength of 710 nanometers, in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of optocouplers ( a) 0 ex 8541 40 10 Assembly consisting of 15 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosfide semiconductor compound, contained in a cylindrical metal housing with a diameter not exceeding 26 mm, with not more than 4 connecting pins 0 ex 8541 40 10 Assembly consisting of 50 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosfide semiconductor compound , contained in a cylindrical metal housing with a diameter not exceeding 53 mm, with not more than 3 connecting wires 0 ex 8541 40 91 Module of not more than five solar cells of thin-film technology, on a substrate the exterior dimensions of which do not exceed 18 x 70 mm 0 ex 8542 11 41 Dynamic random-access memory (D-RAM) of N-MOS (including H-MOS) technology, with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HB 50562 M5M4256 MSM4464 TMM 41464 HM 50256 M5M 4464 PD 41254 TMS 4256 HM 50464 MB 81256 PD 41256 TMS 4464 KM 41256 MB 81464 PD 41464 KM 41257 MSM4256 TMM 41256 or  other identification markings relating to devices complying with the abovementioned description ' 8 ex 8542 11 43 Dual port dynamic random-access memory (D-RAM) of MOS technology , with data registers and a serial read output control , with a storage capacity of 1 Mbit in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x51 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of. the following combinations of figures and letters : (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 8 . 12 . 90 Official Journal of the European Communities No L 345 / 5 CN code Description Rate of autonomous duty (% ) ex 8542 11 43 (cont'd) TC 524256 M5M 442256 TC 524257 MB 81 C 4251 TC 528126 TMS44C251 TC 528128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 51 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY7C123 CY 93422 CY93L422 P4C422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory of N-MOS (including H-MOS) technology (N-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 25 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 9122 25 91 L 22 25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 256 x 4 bits and an access time not exceeding 8 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory of TTL technology (TTL S-RAM), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 93422 93425 or  other identification markings relating to devices complying with the abovementioned description 0 No L 345 / 6 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 1 Kbit , superimposed bit-for-bit on an electrically erasable , programmable, read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits , superimposed bit-for-bit on an electrically erasable , programmable, read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) ofMOS technology , with a storage capacity of 1 K x 4 bits and an access time not exceeding 25 ns, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters: AM 9150 20 AM 9150 25 CY 7 C 150 15 CY 7 C 150 25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns, in the form of a monolithic integrated circuit ,  having not more than 26 connections as contact areas on a plastic support or  contained in a housing the exterior dimensions of which do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 100474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits , superimposed bit-for-bit on an electrically erasable , programmable, read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing: 8 . 12 . 90 Official Journal of the European Communities No L 345 /7 CN code Rate of autonomous duty (% ) Description ex 8542 11 51 (cont'd)  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory of N-MOS (including H-MOS) technology (N-MOS S-RAM), with a storage capacity of 8 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 4008 8112 8114 8185 PD 421 4118 4801 8104 8108 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Dual port static random-access memory of C-MOS technology , with a storage capacity of 1 K x 8 bits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C130 CY7C131 CY7C140 CY7C141 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 51 Non-volatile memory consisting of a static random access memory (S-RAM) of C-MOS technology , with a capacity of 16 Kbits and internal ertergy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 51 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 16 Kbits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit, contained in a housing the dimensions of which do not exceed 18 x 37 mm, with not more than 28 connecting pins , or contact areas and bearing: No L 345 / 8 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 53 (cont'd)  an identification marking consisting of or including one of the following combinations of figures : 10480 10484 100484 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Dual port static random-access memory of C-MOS technology, with a storage capacity of 2 K x 8 bits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C132 CY7C136 CY7C142 CY7C146 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory of C-MOS technology {C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Non-volatile memory consisting of a static read/write random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: DS 1225 Y or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 64 Kbits in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 10 x 32 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures: 10490 100490 or  other identification markings relating to devices complying with the abovementioned description 0 8 . 12 . 90 Official Journal of the European Communities No L 345 /9 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 Static random-access memory (S-RAM), of GaAs technology, with a storage capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G014 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM), of GaAs technology, with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 12G044 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access cache memory, of C-MOS technology, with a storage capacity of 4 K x 16 bits and an access time not exceeding 55 ns, comprising a 12-bits address latch and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 53 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : IDT71586S or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 63 UV-erasable , programmable, read only memory (EPROM), with a storage capacity of 32 Kbits and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 X 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 27 CX 321 27 CX 322 or  other identification markins relating to devices complying with the abovementioned description 0 ex 854211 65 ex 8542 11 76 UV-erasable or non-erasable, programmable , read only memory (EPROM or PROM) with a storage capacity of 512 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins or contact areas, with or without a quarz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : AT27C512 or  other identification markins relating to devices complying with the abovementioned description 0 No L 345 / 10 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 65 ex 8542 11 76 UV-erasable or non-erasable, programmable , read only memory (EPROM or PROM) with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 32 connecting pins or contact areas, with or without a quarz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AT27C010 M5M 27C101 MBM 27C1001 PD 27C1001 TC 571000 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 72 Electrically erasable , programmable, read only memory (E2PROM), with a storage capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 13 mm, with not more than 8 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : X24C01 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 76 Write buffer memory of C-MOS technology , with an organization of 4 x 16 bits comprising eight bits of address and eight bits of data, and four-bit parity in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 79 R 2020 A 79 R 3020 R 2020 / 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 76 Static FIFO (first in, first out), read /write memory of C-MOS technology, with a storage capacity of 64 x 8 or 64 x 9 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A CY7C409A or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 76 Programmable , non erasable , read only memory (PROM), with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 32 connecting pins or contact areas and bearing: 8 . 12 . 90 Official Journal of the European Communities No L 345 / 11 CN code Description Rate of autonomous duty (% ) ex 8542 11 76 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : XC 1764 XC 1765 or ' other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 76 Programmable , non-erasable, read only memory (PROM) of C-MOS technology with a storage capacity of 36 288 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16x16 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : XC 1736 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 76 Programmable , non-erasable , read only memory (PROM) of GaAs technology with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 4-bit single-chip microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) with a storage capacity not exceeding 80 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 5 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 404608 HD 4074608 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit single-chip microcomputer of N-MOS (including H-MOS) technology, consisting of a UV-erasable, programmable, read only memory (EPROM) with a storage capacity of 30 208 bits , a random-access memory (RAM) with a storage capacity of 896 bits, a read only memory, non-programmable (ROM) with a storage capacity of 1 528 bits, a 8 bits timer, an oscillator and a four-channel analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connecting pins or contact areas and bearing: No L 345 / 12 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 (cont'd) an identification marking consisting of or including the following combination of figures and letters: MC68705R3 or other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit microcomputer of C-MOS technology , having a register-to-register architecture , consisting of:  a static random-access memory (S-RAM) with a storage capacity of not more than 4 Kbits,  a programmable, non-erasable, read only memory (PROM) or an UV-erasable , programmable, read only memory (EPROM) or an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of not more than 128 Kbits and whether or not comprising:  an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of not more than 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combinations of figures and letters : 370C010 370C156 370C352 370C032 370C250 370C356 370C050 370C256 370C732 370C052 370C310 370C756 370C056 370C332 370C810 370C150 370C350 370C850 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 8-bit single-chip microcomputer of C-MOS technology, with a 16 bit internal structure , consisting of a random-access memory (RAM) with a storage capacity of 2 Kbits or more, a read only memory, non-programmable (ROM) or a programmable non-erasable read only memory (PROM) or a UV-erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits or more, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89713 MB 89715 MB 89P713 MB 89P715 MB 89W715 or  other identification markins relating to devices complying with the abovementioned description 8-bit microprocessor of C-MOS technology, with a 16 bits internal structure, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89T713 MB 89T715 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 0 8 . 12. 90 Official Journal of the European Communities No L 345 / 13 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 ex 8542 11 83 8-bit microcomputer of C-MOS technology, consisting of an arithmetic-logic unit (ALU) of 16 bits , a read only memory , non-programmable (ROM) with a storage capacity of 128 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits , an 8-channel analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 42 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 78C14 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 Floating-point arithmetic co-processor of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 74 ACT 8847 MC 68882 79 R 2010 NCR 32020 79 R 3010 NS 32381 80387 R 2010/ 16 MC 68881 WTL3167 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 8 or 16-bit multiprotocol microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a direct memory access controller, an interrupt controller, a dual port random-access memory (Dual Port RAM) with a storage capacity of 9 216 bits , three timers, a communication processor and three full duplex serial communication controllers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters: MC 68302 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 Coprocessor of C-MOS technology, for multiple interfacing a parallel system bus to 8 , 16 or 32 bits central processing units (CPUs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 149 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82389 82C389 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 83 16-bit single-chip microcomputer, consisting of a read only memory, non-programmable (ROM) with a capacity of 64 Kbits , a random access memory (RAM) with a capacity of 2 Kbits , a digital-to-analogue converter with sample/hold, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 68 connecting pins or contact areas and bearing: No L 345 / 14 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 83  an identification marking consisting of or including the following combination of figures : (cont'd) 8397 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 83 16-bit microprocessor of C-MOS technology, consisting of an arithmetic-logic unit (ALU), a multiplier/ accumulator (MAC), an arithmetic-logic shifter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 101 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP 2100 t or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 83 16-bit microcomputer of C-MOS technology , consisting of an arithmetic-logic unit (ALU), a multiplier/ accumulator (MAC), an arithmetic-logic shifter , a static random-access memory with a storage capacity of 48 Kbits , a static random-access memory with a storage capacity of 16 Kbits and a programmable timer, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADSP 2101 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 85 24-bit single-chip microcomputer of C-MOS technology, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 60 Kbits Or more, random-access memories (RAMs) with a total storage capacity of 12 Kbits or more and a 24 bits floating point data arithmetic unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 135 connecting pins and bearing:  an identification marking Consisting of or including the following combination of figures and letters : MB 86220 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 85 32-bit microprocessor of C-MOS technology, with an external data bus of 32 bits and an external address bus of 32 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 486 v AM 29000 MC 68040 80386 CY7C601 NS 32532 8048.6 L 64801 NS 32C 032 79 R 2000 A MC68020 R 2000/ 16 79 R 3000 MC 68030 or 8 . 12 . 90 Official Journal of the European Communities No L 345 / 15 CN code Description Rate of autonomous duty (% ) ex 8542 11 85 (cont'd)  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 87 56-bit single-chip microcomputer of C-MOS technology, consisting of a read only memory , non-programmable (ROM) with a storage capacity of 12 Kbits and a random-access memory (RAM) with a storage capacity of 12 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 138 x 138 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP56000 DSP56001 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 87 64-bit microprocessor of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 168 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures: 80860 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Driver circuit of GaAs technology, for controlling laserdiodes or other light-emitting diodes , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G075 16G076 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control and management circuit for cache memory, of C-MOS technology, in the form of a monolithic integrated circuit , contained ill a housing the exterior dimensions ofwhich do not exceed 38 x 38 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 82385 °r  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology, for the management of asynchronous cycles of a 32-bit central processing unit , of a direct memory access circuit and of a multimaster bus, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markins relating to devices complying with the abovementioned description 0 No L 345 / 16 Official Journal of the European Communities 8 . 12 . 90 Description Rate of autonomous duty (% ) CN code ex 8542 11 92 Control circuit of C-MOS technology, for controlling a systembus, static or dynamic random-access memory (S-RAM or D-RAM) and 4-charinel direct memory access , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 21 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : OTI 031 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology for DC electric motors , comprising a circuit to monitor power supply , a circuit to store and decode addresses and to multiplex data , an 8-bit digital to analogue converter and 5 amplifiers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 27 GC 45 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Floppy-disk controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : FE 2100 G 70360 33 L 1 A 0519 MB 89311 OTI 033 WD 16 C 92 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Dynamic random-access read/write memory controller of C-MOS technology, capable of addressing memory by page (page mode operation ) and simultaneous processing (interleaving) of separate memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VL82C320 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Bus controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 160 connecting pins or contact areas and bearing: 8 . 12 . 90 Official Journal of the European Communities No L 345 /17 CN code Description Rate of autonomous duty (% ) ex 8542 11 95 (cont'd)  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82308 82 C 88 GC181 VL82C331 82309 82 C 211 L1A 4601 VL86C410 82355 82 C 288 MSM 6307 . 82358 82 C 301 VIC 068 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Parallel ports printer control circuit of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connecting pins areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : PPC 1 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology, for system buses and peripheral buses and for the generation of clock signals (System Controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84' connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C101 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology for dynamic random-access read/write memories (D-RAMs), with an address buffer for upper address-bits , a memory decoder and a speaker controller , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and :  an identification marking consisting of or including the following combination of figures and letters : 82C102 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Memory control circuit of C-MOS technology, operating at a rate of 16 MHz or more, with a memory access of 32 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : 82 C 302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Memory control circuit of C-MOS technology, operating at a rate of 10 MHz or more, with a video-memory access , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connecting pins and bearing: No L 345 / 18 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd) an identification marking consisting of or including the following combination of figures and letters : 82 C 222 or other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology , for a microprogram, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2910 CY7C910 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU ), memory and input/output interfaces, comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of adresses , for generating clocksignals and monitoring data transfer interrupt signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: 344 S 0602 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Sequential data control circuit of MOS technology for interface between a hard-disk memory unit and the memory control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 54 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 010 AIC 100 OMTI 505 CL SH250 15Q E CL SH260 15PC C CL SH260 15QC D or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology, for controlling the sequence of 4 bits adresses for execution of instructions in a microprogram memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2909 CY2911 CY7C909 CY7C911 or  other identification markins relating to devices complying with the abovementioned description 0 8 . 12 . 90 Official Journal of the European Communities No L 345 / 19 Description Rate of autonomous duty (% ) CN code ex 8542 11 92 Control circuit for data block transfer between dynamic memory and peripherals (DMA tranfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 63 mm, with not more than 160 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82307 L1A 4599 82380 WE 32104 82 C 223 Z 8516 GC 183 Z 9516 HD 68450 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Cathode-ray tube video controller ofMOS-technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 132 connecting pins Or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CRT 9007 CRT 97 C 11 VL 86 C 310 WD 90 C 10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Monochrome display controller (MDC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 30 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: M 50452 or  other identification markings relating to devices complying with the abovementioned description &lt; 0 ex 8542 11 92 Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 434 MB 89321 MB 89322 V 6363 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Cathode-ray tube controller (CRTC) of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 62 mm, with not more than 68 connecting pins or contact areas and bearing: No L 345 /20 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd) an identification marking consisting of or including the following combination of figures and letters : AM 8052 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Cathode-ray tube controller (CRTC) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology , for cathode-ray tubes or liquid-crystal displays (CRT and LCD controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ' 82 C 425 V 6355 DJ or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Driver circuit of C-MOS technology, for liquid crystal displays (LCD-driver), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 20 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SED 1600 SED 1610 HD 44100 HD 44780 HD 66100 LC 7582 MSM 5259 MSM 5298 MSM 5299 MSM 5839 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit for monitoring the tension of random-access memories (RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8x12 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of 6r including the following combination of figures and letters : DS 1210 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Analogue-digital monolithic integrated circuit , capable of controlling brushless motors and keeping their speed constant, contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 20 connecting pins and bearing: 8 . 12 . 90 Official Journal of the European Communities No L 345 / 21 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology , for the control of constant power supply of 60 V / 500 mA, . in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN5816 or  other identification markins relating to devices complying with the abovementioned description « 0 ex 8542 11 92 Control circuit of C-MOS technology multiplexing the address bus of a central processing unit (CPU), consisting of 41 bus control circuits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1 82 C 103 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 Control circuit of C-MOS technology , for controlling a local channel and a central processing unit (CPU), capable of generating cycles for video graphic array and memory, comprising a circuit for direct memory access (DMA) and memory refresh , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C221 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 92 . Serial and parallel communication controllers of C-MOS technology, comprising two universal asynchronous receiver/ transmitters (UARTs) and a real time clock, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C606 or '  other identification markins relating to devices complying with the abovementioned description 0 No L 345 /22 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 92 Control circuit of C-MOS technology, for multiplexing microprocessor data lines to a system data bus, peripheral data bus and memory data bus , comprising a 16-bit data bus , six 8-bit multiplexors , 40 buffered bus drivers and a data parity coder / decoder, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C104 or  other identification markins relating to devices complying with the abovementioned description ex 8542 11 92 0 0 Six-channel controller of bipolar technology , for controlling read/write signals of magnetic heads in hard-disk units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 19 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 32R522 6 SSI 32R522R 6 or  other identification markins relating to devices complying with the abovementioned description ex 8542 11 93 Control circuit of C-MOS technology, for a floppy disk-unit and data transfer rate, for precompensation of write signals, for data separation , for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82077 DP 8473 WD 37C65 WD 57C65 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 93 Control and interface circuit of C-MOS technology, for controlling a keyboard and a pointing device ( so-called-'mouse'), consisting of two serial communication controllers , a bidirectional parallel port controller , an interrupt controller and a timer/counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : OTI 032 or  other identification markins relating to devicel complying with the abovementioned description 0 ex 8542 11 93 Control and interface circuit of C-MOS technology, for interfacing dynamic random-access memory to a local channel and a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connecting pins and bearing: 8 . 12 . 90 Official Journal of the European Communities No L 345 / 23 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 (cont'd)  an identification marking consisting of one of the following combinations of figures and letters : GC 182 L5A 6031 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 93 Subscriber line interface circuit (SLIC) of dielectric isolation tecnology, with an internal programmed constant line current , comprising a resistor network and an operational amplifier , in the form of a monolothic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 93 Bus controller and interface of C-MOS technology, comprising one or two direct memory access (DMA) controllers , one or two interrupt controllers , a programmable counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : s 82C100 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 93 Bus interface circuit of C-MOS technology, for address/ data management of 8 , 16 or 32 bits between a central processing unit (CPU) and peripheral units , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344 S 0606 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 93 Bus interface circuit of C-MOS technology , for synchronous/ asynchronous data transfer between a microprocessor and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ESP 216 ESP 226 AIC 6250 or  other identification markins relating to devices complying with the abovementioned description 0 No L 345 / 24 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 93 0 ex 8542 11 93 Controle and interface circuit of C-MOS technology, for a central processing unit (CPU) and random-access memory (RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with iiot more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : GC 132 or  other identification markins relating to devices complying with the abovementioned description Bus interface circuit of C-MOS technology, for interfacing a 8 or 16 bit address/data peripheral bus or memory bus to a 32 bit adress /data bus of a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : GC 133 or  other identification markins relating to devices complying with the abovementioned description Bus controler and interface circuit of C-MOS technology , assuring the functions of interruptions control , of refreshing dynamic random-access memory , of parallel port control and address decoding, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC186 0 ex 8542 11 93 L1A4982 0 ex 8542 11 94 or  other identification marking relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C-MOS technology , with a capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY 2901 CY7C 901 or  other identification markins relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 16 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C9101 CY7C9115 CY7C9116 CY7C9117 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 94 0 8 . 12 . 90 Official Journal of the European Communities No L 345 /25 CN code Description Rate of .autonomous duty (% ) ex 8542 11 94 Field programmable array logics (PALs) of C-MOS technology, with a programmable AND array , fixed OR array , not more than 32 inputs and not more than 12 outputs, whether or not with registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 P 8 16RP4 C16L8 C16R4 C 16 R 6 C16R8 C20G 10 C 22 V 10 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 94 Non-erasable , user programmable logic device of ECL technology, having registers and a programmable AND array, with not more than 16 inputs and not more than 8 outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E301 CY10E302 CY100E301 CY100E302 or  other identification markins relating to devices compying with the abovementioned description 0 ex 8542 11 94 Logic cell array (LCA) of C-MOS technology , with not more than 1 800 gates , programmable , electrically erasable , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 62 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XC 2018 XC 2064 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 94 User programmable , non-volatile, gate arrays of C-MOS technology, consisting of not more than 2 000 gate arrays with not more than 69 in- / outputs, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ACT 1010 ACT 1020 or  other identification markins relating to devices complying with the abovementioned description 7 ex 8542 11 94 Non-erasable user-programmable logic sequencer of bipolar technology , having not more than 48 AND functions, a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing: / No L 345 /26 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 85 42 11 94 (cont'd)  an identification marking consisting of or including the following combination of figures and letters: 82 S 105 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 94 Programmable logic device of C-MOS technology , whether or not UV-erasable, containing 500 logic gates or more, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 65 x 124 mm, with or wihout a quartz window on the upper surface , with not more than 72 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16L8 W CY7C330 CY7C344 EP1800 16R4 W CY7C331 CY7C345 EP1810 16 R6 W CY7C332 EP 600 16R8 W CY7C342 EP 610 22 V10 W CY7C343 EP 910 or . other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Clock and data recovery circuit of GaAs technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G040 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Dual universal asynchronous receiver / transmitter (DUART) of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 2681 PC 87310 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 .11 99 8-channel universal asynchronous receiver / transmitter (Octal-UART), of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 53 mm, with not more than. 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: SCC 2698 or  other identification markins relating to devices complying with the abovementioned description 0 8 . 12 . 90 No L 345 /27Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Programmable asynchronous communication element circuit of C-MOS technology , for the asynchronous transmission and reception of data, comprising a FIFO (first in , first out) read/write memory with a storage capacity of 128 bits and at least one serial input /output channel and a bi-directional parallel channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting J, pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16C551 16C552 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Generator of C-MOS technology, for a user-definable cursor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt431 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Clockgenerator of C-MOS technology , for the generation of clock and control signals for a digital to analogue video converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Bt438 Bt439 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Modulator/demodulator of C-MOS technology (C-MOS-Modem), of full duplex data-transfer via a telephone line at a rate of 2 400 bits per second and for half duplex transfer of image telegraphy (facsimile) at a rate of 4 800 or 9 600 bits per second, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11046 SC 11054 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Analogue-to-digital converter of C-MOS technology, with a dynamic range of 120 dB , in the form of a monlithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: CS 5324 or  other identification markins relating to devices complying with the abovementioned description 0 No L 345 / 28 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology , for the generation of digital sound signals with random-access memory (RAM) having a storage capacity of 16 Kbits , with a sampling rate of 22,257 and 44,1 KHz and two output channels for mono or stereo signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 4 344 S 0053 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Smoke detector operating in a temperature range of 20 or more but not exceeding 60 C, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 14467 CS 235 MC 14468 V 24216 0 ex 8542 11 99 0 ex 8542 11 99 MC 14471 MC 145010 or  other identification markings relating to devices complying with the abovementioned description Comparator circuit of Ga/iS technology, for phase and frequency differences of frequencies not exceeding 1 GHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G044 or  other identification markins relating to devices complying with the abovementioned description Encoder/decoder of C-MOS technology, for the conversion of data into NRZ (Non-Return-to-Zero) format or RLL (Run-Length-Limited) format, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CLS SHI 10 or  other identification markins relating to devices complying with the abovementioned description Clock/ calendar circuit of C-MOS technology, incorporating a programmable generator for periodic interruptions and square waves, and a static random-access memory (S-RAM) with a storage capacity of 400 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 146818 or  other identification markings relating to devices . complying with the abovementioned description 0 ex 8542 11 99 0 8 . 12 . 90 Official Journal of the European Communities No L 345 /29 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Universal synchronous receiver / transmitter of C-MOS technology, capable of full duplex digital voice and data transfer with a total speed of 80 Kbit/ s over a distance of 2 km, consisting of a modulator , a demodulator, two data buffers , a transmit data register and a receive data register , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC145422 MC145426 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Universal synchronous receiver/ transmitter of C-MOS technology, capable of full duplex voice and data transfer with a total speed of 160 Kbits / s over a distance of 1 km, consisting of a modulator, a demodulator, data buffers, transmit data registers and receive data registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC145421 MC145425 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 11 99 Simple or triple 8-bit digital to analogue video converter with random-access memory (RAMDAC) of C-MOS technology , having one or more colour palette registers and multiple pixel ports with internal multiplexing, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 132 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures . and letters: Bt458 Bt461 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 30 Amplifier of GaAs technology, having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 50 Voltage regulators with a quiescent current of 75 |iA and a dropout voltage of 380 mV at 100 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 11 mm, with not more than 8 connecting pins and bearing: No L 345 / 30 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 19 50 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : LP 2950 LP 2951 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 90 Programmable diode array , consisting of 14 individual diodes and a rectifier , of GaAs technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm, with not more than 36 connecting pins and bearing:  an .identification marking consisting of or including one of the following combinations of figures and letters : 16G010 16G011 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 90 Programmable encoder / decoder circuit of C-MOS technology , consisting of an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of 32 bits, an amplifier and an oscillator, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AZ 280 TMC3637 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 90 Frequency converter for the conversion of frequencies from 11,7 or more but not exceeding 12,2 GHz to frequencies of 950 or more but not exceeding 1 450 MHz, in the form of a monolithic integrated analogue circuit, contained in a cylindrical housing with a diameter of not more than 10 mm, with not more than 6 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: 20070C or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 90 Control circuit of C-MOS technology , for monitoring the tension of microprocessors, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 12 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 DS 1232 or  other identification markins relating to devices complying with the abovementioned description 0 8 . 12 . 90 Official Journal of the European Communities No L 345 /31 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 Voltage to frequency converter , comprising an amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 24 mm or the diameter of which does not exceed 11 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 90 Analogue-digital controller for brushless motors, capable of controlling speed in forward or reverse direction , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC33033 MC33034 MC33035 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analogue circuit of bipolar technology for driving linear motors or motors with rotating arms, working with a output voltage of not more than 45 V at a output current of not more than 2,5 A, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: . EL 2007 PBL 3717 PBL 3771 EL 2017 PBL 3770 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Detector for amplitude peaks in read/write signals of disk storage units, consisting of a differential amplifier with automatic gain control and a precision full wave rectifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: ML 8464 or  other identification markins relating to devices complying with the abovementioned description 0 ex 8542 19 90 RMS-converter for computing the root mean square (RMS) value of waveforms and converting this value to an equivalent direct current or an equivalent direct voltage, in the form of an monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, or the diameter of which does not exceed 10 mm, with not more than 14 connecting pins and bearing: No L 345 / 32 Official Journal of the European Communities 8 . 12 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : AD 536 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 00 00 Clock/ calendar circuit , consisting of a lithiumbattery , quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a programmable generator for periodic interruptions and square waves and a static random-access memory , the whole contained in a housing the exterior dimensions of which do not exceed 10 x 34 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DS 1287 DS 1387 or  other identification markings relating to devices complying with the abovementioned description 0 ex 9002 11 00 Non-adjustable lens unit, having a focal length of 90 or more but not exceeding 94 mm, consisting of glass or plastic lenses , with a diameter of 80 or more but not exceeding 90 mm 0 ex 9021 30 90 Vascular protheses, neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted at least one watch circuit, a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.